                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION




 IN THE MATTER OF THE SEARCH
                                          5:17-MJ-100-DW
  OF INFORMATION ASSOCIATED
  WITH FACEBOOK USER "WHODI
                                           MOTION TO PERMANENTLY
  ATEEZY BANKS" WITH FACEBOOK
                                           SEAL AFFIDAVIT
  USER ID: 100013002570186 THAT
 IS STORED AT PREMISES
  CONTROLLED BY FACEBOOK INC.




      Comes now the United States of America, by and through Assistant United

States Attorney Kathxyn N. Rich, respectfully moves the Court to for an order

permanently sealing the affidavit in this case. The affidavit contains information

from cooperating persons and could result in possible witness intimidation if

made public.

      Dated this 3rd day of February, 2021.

                                            RONALD A. PARSONS, JR.
                                            United States Attorney
                                            By:


                                            KATHRYN TCJ^ICH
                                           Assistant United States Attorney
                                           515 Ninth Street, Suite 201
                                           Rapid City, SD 57701
                                           (605) 342-7822
                                            Kathiyn.Rich@usdoj.gov
